     Case 1:19-cv-00651-LPS Document 12 Filed 07/29/19 Page 1 of 2 PageID #: 68



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

TZU TECHNOLOGIES, LLC,                        §
a California limited liability company,       §
                                              §     Case No. 19-cv-0651-CFC
                       Plaintiff,             §
v.                                            §
                                              §
MILWAUKEE ELECTRIC TOOL                       §
CORPORATION,                                  §
a Delaware limited liability company,         §
                                              §
                       Defendant.             §


                   STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff TZU Technologies, LLC and Defendant Milwaukee Electric Tool Corporation

hereby stipulate pursuant to Fed. R. Civ. P. 41(a)(1)(ii) that all claims in this action be, and

hereby are, dismissed WITH PREJUDICE, and with all attorneys’ fees, costs of court and

expenses borne by the party incurring same.

Dated: July 29, 2019                              Respectfully submitted,


Of Counsel                                        /s/George Pazuniak
Todd Brandt                                       George Pazuniak
Brandt Law Firm                                   O’Kelly Ernst & Joyce, LLC
222 N. Fredonia Street                            901 N. Market St.
Longview, Texas 75601                             Suite 1000
Tel: 903 753 6760                                 Wilmington, DE 19801
                                                  Tel: 302-478-4230
                                                  gp@del-iplaw.com

                                                  Counsel for Plaintiff
Case 1:19-cv-00651-LPS Document 12 Filed 07/29/19 Page 2 of 2 PageID #: 69



                                       /s/ Amy M. Dudash
                                       Amy M. Dudash (#5741)
                                       Morgan, Lewis & Bockius LLP
                                       The Nemours Building
                                       1007 North Orange Street, Suite 501
                                       Wilmington, DE 19801
                                       (302) 574-3000
                                       jody.barillare@morganlewis.com
                                       amy.dudash@morganlewis.com

                                       Attorney for Defendant Milwaukee Electric
                                       Tool Corp.
